Citation Nr: 1607235	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to claimed asbestos exposure.

2.  Entitlement to service connection for non-small cell lung cancer, including as secondary to claimed asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Daughter (J.C.)



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger


INTRODUCTION

The Veteran served on active duty in the Army from November 1959 to September 1962 and in the Navy from September 1963 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his currently diagnosed COPD and non-small cell lung cancer are due to asbestos exposure during service.  

The Veteran believes that he was diagnosed with COPD in the late 1980s, and medical evidence of record reflects that the Veteran was diagnosed with COPD by 1990.  See March 1995 Workman's Compensation denial.  

In March 1993, the Veteran was working for Calgon Chemicals when a chemical spill occurred.  See March 1995 Workman's Compensation denial.  At that time, he was exposed to sodium bisulfate fumes, which aggravated his preexisting COPD. Id. (citing records of Dr. T.J.).  Although exposure to these fumes clearly exacerbated the Veteran's COPD, his physician at the time did not believe that the Veteran suffered any permanent damage.  Id.  Two other physicians provided medical opinions regarding this chemical fume exposure, with one opining that it made the Veteran's COPD worse permanently and the other opining that the exposure resulted in no significant change in the Veteran's underlying COPD.  Id. 

Records reflect that the Veteran was a heavy smoker for approximately 20 years and that he quit sometime in the 1980s.  See Northeast Medical Center Hospital notes: August 1997 (stating Veteran smoked 1 to 2 packs a day for 20 plus years); March 1998 (stating Veteran quit smoking in 1983); August 1991 (stating Veteran quit smoking approximately four years prior).

In August 1995, the Veteran was diagnosed with renal cell carcinoma and one of his kidneys was removed.  He was diagnosed with non-small cell lung carcinoma in late 2005.  See Northeast Medical Center Hospital note October 2005.  The provider commented that "the histology strongly favors a lung primary over a metastatic renal cell carcinoma."  Id.  In the December 2015 Board hearing, the Veteran testified that he only received radiation for his lung cancer and was treated for bladder cancer in approximately 2011.  Records reflect that the Veteran's 30-year civilian occupation was a truck driver.  See March 2009 VA audiology examination report. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision).

As far as the elements of service connection, the Veteran is currently diagnosed with COPD and with non-small cell lung cancer.  As to in-service asbestos exposure it is not implausible given the Veteran's Navy service, and occupational specialty.  However, there are conflicting medical opinions (January 2012 private, July 2015 VA) as to whether asbestos exposure is linked to the Veteran's respiratory disabilities, and neither opinion provides supporting rationale sufficient for the Board to reach its determination.  Additional medical opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to an individual with appropriate expertise for an opinion regarding the etiology of the Veteran's COPD and non-small cell lung cancer.   The Veteran's claims file should be made available to, and reviewed by, the opinion provider, who should cite any relevant medical treatises and provide clear and complete rationale for the opinions provided.

Specifically, the opinion provider is asked to address the following:

A. Is it at least as likely as not the Veteran's COPD is related to service, to any in-service disease or injury (including claimed asbestos exposure), or had its onset concurrent with service.

B. Is it at least as likely as not the Veteran's non-small cell lung cancer is related to service, to any in-service disease or injury (including claimed asbestos exposure), or had its onset concurrent with service.

In forming the above opinions, the examiner should consider the following:

* The Veteran's development of COPD prior to the chemical fume exposure in 1993.

* The Veteran's development of numerous cancers, including kidney, bladder, and non-small cell lung cancer.

* The Veteran's lengthy history of cigarette smoking.

* Assertions by the Veteran and family members that no other family members suffer from COPD or lung cancer.

2.  Then, re-adjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


